421 F.2d 182
Roland John GILBERT, Appellant,v.UNITED STATES of America, Appellee.
No. 23451.
United States Court of Appeals Ninth Circuit.
December 22, 1969.

Elizabeth M. Rainsford (appeared), San Francisco, Cal., for appellant.
Michael Lightfoot (appeared), Asst. U. S. Atty., Roger A. Browning, Robert L. Brosio, Asst. U. S. Attys., Wm. Matthew Byrne, Jr., U. S. Atty., Los Angeles, Cal., for appellee.
Before DUNIWAY, KILKENNY and TRASK, Circuit Judges.
PER CURIAM:


1
Appellant was tried and convicted by a jury on an indictment charging him and Ronald Patrick Bates with armed robbery of a bank.1


2
He assigns two errors: (1) the receipt in evidence of a description of the physical appearance of his co-defendant at the time of another bank robbery some months after the occurrence charged in the indictment, and (2) the alleged unfair comments of the trial judge.


3
(1) Although a good argument has been made in support of the Government's theory on the admissibility of this evidence, we need not reach that issue.


4
The identification of appellant as the person who robbed the bank is so overwhelming that the error, if any, in the admission of the challenged evidence was harmless, and we so hold.


5
(2) We find nothing in the conduct of the trial judge which in any way tended to deprive the appellant of a fair trial. For that matter, the actions of the judge, when viewed in the light of a courtroom atmosphere, were well within the bounds of judicial propriety.


6
Affirmed.



Notes:


1
 18 U.S.C. § 2113(a) (b)